DOWD, Judge.
Defendants appeal from a judgment rendered in a court tried case, arising from the Circuit Court of Franklin County, involving a dispute over payment for the construction of a home and accompanying work and supervision by plaintiff. Plaintiff sought recovery under both contractual and quantum meruit theories. The trial court entered a judgment of $6,500.00 in favor of plaintiff under the quantum meruit theory and found against plaintiff’s claim for breach of contract, and against both counterclaims asserted by defendants.
Defendants contend that plaintiff failed to prove a submissible case against them. Specifically, defendants argue that the plaintiff failed to prove the elements necessary to sustain recovery under quantum meruit, especially failing to prove that the services and expenses expended were reasonable and necessary. Defendants further argue that the judgment is against the weight of the evidence.
The judgment of the trial court is reviewable under Rule 73.01 because the case was court tried. We have carefully read the entire record on appeal and the briefs filed by the parties and conclude: that the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence and that no error of law appears. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An extended opinion would have no prec-edential value and we, therefore, affirm the judgment of the trial court. Rule 84.16(b).
Judgment affirmed.
STEPHAN, P. J., and STEWART, J., concur.